Order entered February 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01068-CR
                                     No. 05-18-01069-CR

                          ROBERT HOWARD GREEN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F16-76425-T & F16-76426-T

                                           ORDER
       On February 4, 2019, we ordered court reporter Trashuna Salaam to file the complete

reporter’s record. Three days later, Ms. Salaam filed a request for extension of time to file the

reporter’s record and stated (1) she was not the court reporter who reported the appeals, and (2)

appellant had not requested the reporter’s record and had not paid or made arrangements to pay

for the record.

       We first note that the trial court appointed counsel for these appeals because appellant is

indigent; thus, he is not required to pay or make arrangements to pay for the reporter’s record.

Nevertheless, appellant is required to request the record. See TEX. R. APP. P. 34.6(b); 35.3(b).

Therefore, we ORDER appointed counsel Bruce Kaye to provide this Court, within TEN DAYS
of the date of this order, with written proof he has requested the reporter’s record. The failure to

do so will result in these appeals being submitted without a reporter’s record. See TEX. R. APP.

P. 37.3 (c).

       Because Ms. Salaam is not the court reporter in these appeals, we DENY her request for

additional time.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela Lawrence

Mays, Presiding Judge, 283rd Judicial District Court; Trashuna Salaam, court reporter; Debi

Harris, court reporter; Sharina Fowler, court reporter; and to counsel for all parties.




                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE